MacIntyre, J.,
dissenting. The petition in part alleges: “1. On February 2, 1931, the said Paul Simmons, who was then the guardian for the said Mary Elizabeth Simmons, minor, purchased from petitioner two certain mules to be used on his ward’s farm located in said county. 2. On the same date, as evidence of said purchase and of his agreement as such guardian to pay the purchase-price of said mules, the said Paul Simmons, as guardian for the said Mary Elizabeth Simmons, executed and delivered to petitioner a promissory note, signed by him as guardian, for the sum of $185.92 principal, payable September 1, 1931, with 8% interest from date, which note he also signed individually as surety, a copy of same being hereto attached and made a part hereof. [Italics mine.] 3. In consideration of the giving of said promissory note and the promise to pay as therein contained, petitioner then and there delivered said mules to the said Paul Simmons, guardian, who carried them to his ward’s farm in said county and put them in use on said farm in planting and cultivating the crops thereon, in which work they were kept in continuous use for a period of five years; that is, for the years 1931 to 1935, inclusive, which use enured to the benefit of said ward.” The note, a copy of which was attached to the petition, was signed “Paul Simmons, Guardian (Seal),” and immediately thereunder was signed “Paul Simmons (Seal).” The petition set forth that the debt' was due by the guardian of the estate of Mary Elizabeth Simmons, that the guardian was being sued as such, and that Paul Simmons was being sued as surety in his individual capacity. I do not think the action should have been dismissed on demurrer, as to the guardian. Daniel v. Hollingshead, 16 Ga. 190 (2); Roush v. First National Bank, 102 Ga. 109 (29 S. E. 144); Lovvorn v. Favor, 40 Ga. App. 386 (149 S. E. 721); Sutton v. Sutton, 25 Ga. 383.